              Case 1:20-cv-03993-RA Document 13 Filed 08/28/20 Page 1 of 3


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 MELISSA M. NEWTON,                                                 DATE FILED: 8-28-20

                             Plaintiff,
                                                                       20-CV-3993 (RA)
                        v.
                                                                    ORDER OF SERVICE
 WHOLE FOODS MARKET,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

       Plaintiff brings this pro se action under the Americans with Disabilities Act of 1990 (“ADA”),

42 U.S.C. §§ 12112-12117, and the New York State Human Rights Law, N.Y. Exec. Law §§ 290 to

297. Plaintiff alleges that her employer failed to accommodate her disability and discriminated against

her based on her disability. By order dated May 22, 2020, the Court granted Plaintiff’s request to

proceed in forma pauperis.

                                              DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir.

2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process . . . in

[IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the plaintiff

is authorized to proceed IFP)).

       Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed the

complaint and ordered that a summons be issued. The Court therefore extends the time to serve until

90 days after the date the summons is issued. If the amended complaint is not served within that time,
                Case 1:20-cv-03993-RA Document 13 Filed 08/28/20 Page 2 of 3



Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d

Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time for service);

see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding

IFP] provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Whole Foods Market through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt

and Return form (“USM-285 form”) for the defendant. The Clerk of Court is further instructed to

issue a summons and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon the defendant.

        Plaintiff must notify the Court in writing if her address changes, and the Court may dismiss the

action if Plaintiff fails to do so.

                                              CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 form with the address for

Defendant Whole Foods Market and deliver to the U.S. Marshals Service all documents necessary to

effect service.

           The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
             Case 1:20-cv-03993-RA Document 13 Filed 08/28/20 Page 3 of 3



appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).



SO ORDERED.

Dated:    August, 28, 2020
          New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge
